1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10   VICTOR J. DE LA ROSA,                    )   Case No.: 5:20-cv-00221-MAA
                                              )
11                Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
12         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
13   ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )   U.S.C. § 1920
14                                            )
                  Defendant                   )
15                                            )
                                              )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $3,019.77 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21                                       Stipulation.
     awarded subject to the terms of the Stipulation.
22   DATE: 07/08/21
23                             ___________________________________
                                   ____
                                    _ __________
                                               ____
                                                  ____________
                               THE HOONORAB
                                   HONORABLEBLE MAARIA A. AUDERO
                                                 MARIA    AUD
24                                  ED
                               UNITEDD STATES
                                       STATES MAGISTRATE
                                               MAGGISTRATE JUDGE
                                                            JU
25
26

                                              -1-
1    Respectfully submitted,
2    LAW OFFICES OF LAWRENCE D. ROHLFING
3          /s/ Cyrus Safa
     _________________________
4    Cyrus Safa
     Attorney for plaintiff Victor J. De La Rosa
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                             -2-
